-o:   Page 3 of 3                                                  2020-03-12 12:47: 38 EDT                      12125003498 From: Sara B. Ericksen




                                              KASOWITZ BENSON TORRES LLP
                                                                                                                            ATLANTA
                                                                     1633 BROADWAY
                                                                                                                            HOUSTO N
                                                                NEW YORK , NEW YORK 1001 9                             LOS ANG ELES
          .J f.N NIFE:R M c D OUGALL                                                                                      M !AM I
                                                                    · (212) SOG'T/00
      DIREC T DIAL: (2 12) 506 - 3345
      DI REC T FAX: (212) 500-3465
       .JMCDOlJGAL L @KASOWITZ,COM
                                             'l USDC s '.· \V      FAX: (212) 5 06-1 8 00
                                                                                                                         NEWAH K
                                                                                                                      S AN F RANC ISCO
                                                                                                                      S ILICON VALLEY
                                              . DOCU M!:-,·r                                                         WASHIN GTON       DC
                                               1
                                                £LECTRONICAL L\ .r l LE U
                                                   DOC #: _ ___,..-,...--r---                 March 12, 2020

                                                                                                  fO   11.,,.J.•c.;r< ~ .

                 VIAECF& FAX
                 Hon. Al vm K. Hellerstein
                 United States District Court
                 Southern District of New York
                 500 Pearl Street
                 New York, New York 10007

                             Re:           CenturyLink Telecommunications, LLC v. Triumph Construction Corp.,
                                           19 Civ. 6191 (AKI-I) (S.D.N.Y.)

                  Dear Judge Hellerstein:

                         The parties to the above-referenced action (the "Action") jointly submit this letter, and
                 respectfully request that this Court briefly extend the schedule for any dispositive motions,

                        By way of background, the parties appeared at a status conference in this action on
                 January 10, 2020, during which the Court set a schedule for depositions and dispositive motions.
                 The parties have worked cooperatively to complete depositions, but need additional time to
                 complete discovery due to witness and counsel availability.

                         Based on the foregoing, the parties have agreed to the following, an.cl submit the same to
                  this Court for approval:

                                       •   The parties shall have until April 17, 2020 to file any dispositive motions.
                                       •   Opposition thereto shall be filed by May 15, 2020.
                                       •   Any replies shall be filed by ~ 29, 2020.
                                                                         ~..1.
                         This is the first request to modify the hnefing schedule for dispositive motions. We
                  thank the Court for its time and consideration.




                  cc: Counsel of Record (via ECF)
